UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                    No. 18-3543

                   LUIS ANTONIO ROSALES MANRRIQUEZ,
                                  Petitioner

                                         v.

            ATTORNEY GENERAL UNITED STATES OF AMERICA,
                              Respondent

                            (Agency No. A216-266-881)

Present: AMBRO, GREENAWAY, JR. and PORTER, Circuit Judges

      1. Motion by Respondent Attorney General United States of America to amend
         opinion dated 04/08/2020.

                                                  Respectfully,
                                                  Clerk/JK

_________________________________ORDER________________________________
The foregoing motion is granted in part. The Clerk is directed to file the amended
opinion submitted with this motion.

                                                  By the Court,

                                                  s/Joseph A. Greenaway, Jr.
                                                  Circuit Judge

Dated: May 22, 2020
JK/cc: Luis Antonio Rosales Manrriquez
       Brendan P. Hogan, Esq.